                 IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


MICHELLE BURTON,                     )
                                     )
                 Plaintiff,          )
                                     )
     v.                              )         1:19CV698
                                     )
ANDREW M. SAUL,                      )
Commissioner of Social               )
Security,                            )
                                     )
                 Defendant.          )


                MEMORANDUM OPINION AND RECOMMENDATION
                  OF UNITED STATES MAGISTRATE JUDGE

     Plaintiff, Michelle Burton, brought this action pursuant to

the Social Security Act (the “Act”) to obtain judicial review of a

final decision of Defendant, the Commissioner of Social Security,

denying    Plaintiff’s   claim    for    Disability   Insurance   Benefits

(“DIB”).    (Docket Entry 1.)       Defendant has filed the certified

administrative record (Docket Entry 8 (cited herein as “Tr. __”)),

and both parties have moved for judgment (Docket Entries 11, 15;

see also Docket Entry 12 (Plaintiff’s Memorandum); Docket Entry 16

(Defendant’s Memorandum)).       For the reasons that follow, the Court

should enter judgment for Defendant.




    Case 1:19-cv-00698-WO-LPA Document 17 Filed 06/22/20 Page 1 of 27
                             I.   PROCEDURAL HISTORY

      Plaintiff applied for DIB, alleging a disability onset date of

September     30,    2015.        (Tr.   186-87.)1     Upon   denial     of   that

application initially (Tr. 78-90, 106-09) and on reconsideration

(Tr. 91-105, 115-18), Plaintiff requested a hearing de novo before

an Administrative Law Judge (“ALJ”) (Tr. 121-23).                 Plaintiff, her

attorney, and a vocational expert (“VE”) attended the hearing.

(Tr. 38-77.)        The ALJ subsequently ruled that Plaintiff did not

qualify as disabled under the Act.               (Tr. 14-33.)       The Appeals

Council thereafter denied Plaintiff’s request for review (Tr. 1-6,

181-85), thereby making the ALJ’s ruling the Commissioner’s final

decision for purposes of judicial review.

      In   rendering    that      decision,   the    ALJ   made   the   following

findings:

      1.   [Plaintiff] meets the insured status requirements of
      the . . . Act through December 31, 2020.

      2.   [Plaintiff] has not engaged in substantial gainful
      activity since October 30, 2015, the alleged onset date.

      . . .



      1
        For reasons that the record does not elucidate, during the hearing, the
ALJ asked Plaintiff’s counsel if “October 30, 2015” (rather than September 30,
2015) constituted Plaintiff’s alleged onset date, and Plaintiff’s attorney
responded affirmatively without objection or comment by Plaintiff. (Tr. 41-42;
see also Tr. 186 (Plaintiff’s DIB application listing “September 30, 2015" as the
alleged onset date), 216 (short-term disability medical review form on which
Plaintiff’s neuropsychologist listed “9/30/2015" as the date of disability
onset).) The ALJ thereafter utilized October 30, 2015 as the alleged onset date
in adjudicating Plaintiff’s benefits claim (see Tr. 17, 19, 32) and thus this
Recommendation will also use October 30, 2015 as the onset date.

                                          2




     Case 1:19-cv-00698-WO-LPA Document 17 Filed 06/22/20 Page 2 of 27
3.   [Plaintiff] has the following severe impairments:
asthma,   migraines/headaches,   occipital   neuralgia,
neuropathy, post-concussion syndrome, neurocognitive
disorder, depressive disorder, and anxiety disorder.

. . .

4.   [Plaintiff] does not have an impairment or
combination of impairments that meets or medically equals
the severity of one of the listed impairments in 20 CFR
Part 404, Subpart P, Appendix 1.

. . .

5.   [Plaintiff] has the residual functional capacity to
perform medium work . . . except frequently climb ramps
or stairs; occasionally climb ladders, ropes or
scaffolds; occasionally balance; frequently stoop, kneel,
crouch, and crawl; frequently reach, reach overhead,
handle objects, and finger with the right upper
extremity; no exposure to very loud noise; occasional
exposure to loud noise; occasional exposure to vibration;
frequent exposure to pulmonary irritants such as dust,
odors, fumes, and gases and to poorly ventilated areas;
and occasional exposure to unprotected heights, hazardous
machinery   or   hazardous   moving   mechanical   parts.
[Plaintiff]’s work is limited to simple, routine and
repetitive tasks but not at a production rate pace;
simple, work-related decisions; occasional interaction
with the public; and frequent interaction with coworkers
and supervisors. [Plaintiff] would be off task no more
than 10% of the time in an eight-hour workday, in
addition to normal breaks (with normal breaks defined as
a 15-minute morning and afternoon break and a 30-minute
lunch break).

. . .

6.    [Plaintiff] is unable to perform any past relevant
work.

. . .

10. Considering [Plaintiff’s] age, education, work
experience, and residual functional capacity, there are
jobs that exist in significant numbers in the national
economy that [Plaintiff] can perform.

                               3




Case 1:19-cv-00698-WO-LPA Document 17 Filed 06/22/20 Page 3 of 27
       . . .

       11. [Plaintiff] has not been under a disability, as
       defined in the . . . Act, from October 30, 2015, through
       the date of this decision.

(Tr.    19-32    (bold   font     and    internal    parenthetical       citations

omitted).)

                                 II.    DISCUSSION

       Federal law “authorizes judicial review of the Social Security

Commissioner’s denial of social security benefits.”                      Hines v.

Barnhart, 453 F.3d 559, 561 (4th Cir. 2006).              However, “the scope

of . . . review of [such a] decision . . . is extremely limited.”

Frady v. Harris, 646 F.2d 143, 144 (4th Cir. 1981).                Plaintiff has

not established entitlement to relief under the extremely limited

review standard.

                          A.    Standard of Review

       “[C]ourts are not to try [a Social Security] case de novo.”

Oppenheim v. Finch, 495 F.2d 396, 397 (4th Cir. 1974).               Instead, “a

reviewing      court   must    uphold   the   factual   findings    of    the   ALJ

[underlying the denial of benefits] if they are supported by

substantial evidence and were reached through application of the

correct legal standard.” Hines, 453 F.3d at 561 (internal brackets

and quotation marks omitted).

       “Substantial evidence means ‘such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.’”

Hunter v. Sullivan, 993 F.2d 31, 34 (4th Cir. 1992) (quoting

                                          4




       Case 1:19-cv-00698-WO-LPA Document 17 Filed 06/22/20 Page 4 of 27
Richardson v. Perales, 402 U.S. 389, 390 (1971)).          “It consists of

more than a mere scintilla of evidence but may be somewhat less

than a preponderance.”        Mastro v. Apfel, 270 F.3d 171, 176 (4th

Cir. 2001) (internal brackets and quotation marks omitted).              “If

there is evidence to justify a refusal to direct a verdict were the

case before a jury, then there is substantial evidence.”            Hunter,

993 F.2d at 34 (internal quotation marks omitted).

     “In reviewing for substantial evidence, the [C]ourt should not

undertake     to   re-weigh   conflicting    evidence,   make   credibility

determinations, or substitute its judgment for that of the [ALJ, as

adopted by the Social Security Commissioner].” Mastro, 270 F.3d at

176 (internal brackets and quotation marks omitted).                 “Where

conflicting evidence allows reasonable minds to differ as to

whether   a   claimant   is   disabled,     the   responsibility   for   that

decision falls on the [Social Security Commissioner] (or the ALJ).”

Id. at 179 (internal quotation marks omitted).           “The issue before

[the Court], therefore, is not whether [the claimant] is disabled,

but whether the ALJ’s finding that [the claimant] is not disabled

is supported by substantial evidence and was reached based upon a

correct application of the relevant law.”          Craig v. Chater, 76 F.3d

585, 589 (4th Cir. 1996).

     When confronting that issue, the Court must take note that

“[a] claimant for disability benefits bears the burden of proving

a disability,” Hall v. Harris, 658 F.2d 260, 264 (4th Cir. 1981),

                                     5




    Case 1:19-cv-00698-WO-LPA Document 17 Filed 06/22/20 Page 5 of 27
and that, in this context, “disability” means the “‘inability to

engage in       any    substantial         gainful   activity     by   reason   of   any

medically determinable physical or mental impairment which can be

expected to result in death or which has lasted or can be expected

to last for a continuous period of not less than 12 months,’” id.

(quoting       42     U.S.C.    §       423(d)(1)(A)).2         “To    regularize    the

adjudicative process, the Social Security Administration [(‘SSA’)]

has . . . promulgated . . . detailed regulations incorporating

longstanding medical-vocational evaluation policies that take into

account    a    claimant’s      age,       education,     and   work    experience    in

addition to [the claimant’s] medical condition.”                          Id.   “These

regulations         establish       a    ‘sequential      evaluation     process’    to

determine whether a claimant is disabled.” Id. (internal citations

omitted).

      This sequential evaluation process (“SEP”) has up to five

steps:     “The claimant (1) must not be engaged in ‘substantial

gainful activity,’ i.e., currently working; and (2) must have a

‘severe’ impairment that (3) meets or exceeds the ‘listings’ of

specified impairments, or is otherwise incapacitating to the extent

that the claimant does not possess the residual functional capacity



      2
        The Act “comprises two disability benefits programs.       [DIB] . . .
provides benefits to disabled persons who have contributed to the program while
employed. The Supplemental Security Income Program . . . provides benefits to
indigent disabled persons. The statutory definitions and the regulations . . .
for determining disability governing these two programs are, in all aspects
relevant here, substantively identical.” Craig, 76 F.3d at 589 n.1 (internal
citations omitted).

                                              6




     Case 1:19-cv-00698-WO-LPA Document 17 Filed 06/22/20 Page 6 of 27
to (4) perform [the claimant’s] past work or (5) any other work.”

Albright v. Commissioner of Soc. Sec. Admin., 174 F.3d 473, 475 n.2

(4th Cir. 1999).3       A finding adverse to the claimant at any of

several points in the SEP forecloses an award and ends the inquiry.

For example, “[t]he first step determines whether the claimant is

engaged in ‘substantial gainful activity.’ If the claimant is

working, benefits are denied.         The second step determines if the

claimant is ‘severely’ disabled.          If not, benefits are denied.”

Bennett v. Sullivan, 917 F.2d 157, 159 (4th Cir. 1990).

      On the other hand, if a claimant carries his or her burden at

each of the first three steps, “the claimant is disabled.”            Mastro,

270 F.3d at 177.    Alternatively, if a claimant clears steps one and

two, but falters at step three, i.e., “[i]f a claimant’s impairment

is not sufficiently severe to equal or exceed a listed impairment,

the ALJ must assess the claimant’s [RFC].”          Id. at 179.4    Step four

then requires the ALJ to assess whether, based on that RFC, the


      3
        “Through the fourth step, the burden of production and proof is on the
claimant.   If the claimant reaches step five, the burden shifts to the
[government] . . . .” Hunter, 993 F.2d at 35 (internal citations omitted).

      4
        “RFC is a measurement of the most a claimant can do despite [the
claimant’s] limitations.” Hines, 453 F.3d at 562 (noting that administrative
regulations require RFC to reflect claimant’s “ability to do sustained work-
related physical and mental activities in a work setting on a regular and
continuing basis . . . [which] means 8 hours a day, for 5 days a week, or an
equivalent work schedule” (internal emphasis and quotation marks omitted)). The
RFC includes both a “physical exertional or strength limitation” that assesses
the claimant’s “ability to do sedentary, light, medium, heavy, or very heavy
work,” as well as “nonexertional limitations (mental, sensory, or skin
impairments).” Hall, 658 F.2d at 265. “RFC is to be determined by the ALJ only
after [the ALJ] considers all relevant evidence of a claimant’s impairments and
any related symptoms (e.g., pain).” Hines, 453 F.3d at 562-63.

                                      7




     Case 1:19-cv-00698-WO-LPA Document 17 Filed 06/22/20 Page 7 of 27
claimant can “perform past relevant            work”; if so, the claimant

does not qualify as disabled.           Id. at 179-80.      However, if the

claimant establishes an inability to return to prior work, the

analysis proceeds to the fifth step, whereupon the ALJ must decide

“whether the claimant is able to perform other work considering

both [the RFC] and [the claimant’s] vocational capabilities (age,

education, and past work experience) to adjust to a new job.”

Hall, 658 F.2d at 264-65.        If, at this step, the government cannot

carry   its “evidentiary burden of proving that [the claimant]

remains able to work other jobs available in the community,” the

claimant qualifies as disabled.         Hines, 453 F.3d at 567.5

                         B.    Assignments of Error

      Plaintiff asserts that the Court should overturn the ALJ’s

finding of no disability on these grounds:

      1)   “[t]he    ALJ      failed   to   adequately    account    for    the

vocationally limiting effects of Plaintiff’s migraine headaches in

the RFC” (Docket Entry 12 at 4 (bold font and single-spacing

omitted));




      5
        A claimant thus can qualify as disabled via two paths through the SEP.
The first path requires resolution of the questions at steps one, two, and three
in the claimant’s favor, whereas, on the second path, the claimant must prevail
at steps one, two, four, and five. Some short-hand judicial characterizations
of the SEP appear to gloss over the fact that an adverse finding against a
claimant on step three does not terminate the analysis. See, e.g., Hunter, 993
F.2d at 35 (“If the ALJ finds that a claimant has not satisfied any step of the
process, review does not proceed to the next step.”).

                                       8




     Case 1:19-cv-00698-WO-LPA Document 17 Filed 06/22/20 Page 8 of 27
      2) “[t]he ALJ failed to address the material conflicts between

the opinions of the [s]tate [a]gency physicians and [the] RFC

determination” (id. at 8 (bold font and single-spacing omitted));

and

      3) “[t]he ALJ failed to adequately evaluate the long-term

disability    decision    of   the   North   Carolina   Retirement   System

[(‘NCRS’)]” (id. at 11 (bold font and single-spacing omitted)).

      Defendant contends otherwise and seeks affirmance of the ALJ’s

decision.    (See Docket Entry 16 at 10-20.)

                          1. Migraine Headaches

      In Plaintiff’s first assignment of error, she maintains that

“[t]he ALJ failed to adequately account for the vocationally

limiting effects of Plaintiff’s migraine headaches in the RFC.”

(Docket Entry 12 at 4 (bold font and single-spacing omitted).)

More specifically, Plaintiff asserts that both her testimony and

the relevant record evidence show “that she would likely miss

multiple days of work per month on average due to her migraine

headaches and associated symptoms” (id. at 5-6), but that “[t]he

ALJ did not include missed days of work in his RFC determination”

(id. at 6). Plaintiff deems the ALJ’s alleged error in that regard

“significant,” because the VE testified that “no employer would

tolerate an employee being consistently absent for more than one

day a month” and “that off-task time in excess of ten percent of

the work day would not be tolerated.”         (Id. at 8 (citing Tr. 74).)

                                      9




      Case 1:19-cv-00698-WO-LPA Document 17 Filed 06/22/20 Page 9 of 27
Plaintiff urges the Court to either “reverse[] for an award of

benefits pursuant to the VE’s testimony,” or “remand[] for further

proceedings so that the ALJ can make findings regarding absences in

the    RFC    based    upon   [Plaintiff]’s            well    documented    migraine

headaches.”      (Id.)

       RFC measures the most a claimant can do despite any physical

and   mental     limitations.       Hines,       453    F.3d    at   562;   20   C.F.R.

§ 404.1545(a).        An ALJ must determine a claimant’s exertional and

non-exertional capacity only after considering all of a claimant’s

impairments, as well as any related symptoms, including pain.                       See

Hines, 453 F.3d at 562–63; 20 C.F.R. § 404.1545(b).                     The ALJ then

must match the claimant’s exertional abilities to an appropriate

level of work (i.e., sedentary, light, medium, heavy, or very

heavy).      See 20 C.F.R. § 404.1567.           Any non-exertional limitations

may further restrict a claimant’s ability to perform jobs within an

exertional level.        See 20 C.F.R. § 404.1569a(c).               An ALJ need not

discuss every piece of evidence in making an RFC determination.

See Reid v. Commissioner of Soc. Sec., 769 F.3d 861, 865 (4th Cir.

2014) (citing Dyer v. Barnhart, 395 F.3d 1206, 1211 (11th Cir.

2005)).       However,    “the   ALJ    must     both    identify     evidence     that

supports his [or her] conclusion and build an accurate and logical

bridge    from    that   evidence      to    [that]     conclusion.”        Woods    v.

Berryhill, 888 F.3d 686, 694 (4th Cir. 2018) (internal emphasis,

quotation marks, and brackets omitted).


                                            10




      Case 1:19-cv-00698-WO-LPA Document 17 Filed 06/22/20 Page 10 of 27
     The   ALJ   here   sufficiently   explained   how   he   accommodated

Plaintiff’s migraine headaches in the RFC determination.          (See Tr.

22-31).    The ALJ first provided a comprehensive review of the

medical evidence of record (see Tr. 23-28), which included the

following, pertinent findings:

     •     At a neurocognitive evaluation in January and
           February 2015, although Plaintiff reported shooting
           pains lasting seconds in her head and jaw, “[h]er
           more general headaches had improved” (Tr. 24; see
           also Tr. 360);

     •     At a September 2015 neurocognitive examination,
           Plaintiff relayed that “[s]he had gotten relief
           from her headaches after an occipital block” (Tr.
           24; see also Tr. 366);

     •     Plaintiff indicated at an October 2015 neurology
           appointment that an occipital block at her last
           office visit had provided “resolution of her
           headaches for nearly one month” (Tr. 25; see also
           Tr. 347);

     •     At a follow-up visit to her neurologist in December
           2015, Plaintiff “reported ongoing daily headaches
           but at a reduced severity such that she only
           required abortive medication occasionally” (Tr. 25;
           see also Tr. 352) and, in February 2016, her
           headaches remained “stable on gabapentin” and only
           “occasionally required higher doses” (Tr. 25; see
           also Tr. 476);

     •     Although Plaintiff reported in July 2016 that
           occipital nerve blocks and trigger point injections
           no longer adequately relieved her headaches (see
           Tr. 25; see also Tr. 577), a provider with the
           North   Carolina   Headache   Institute   evaluated
           Plaintiff in May and July 2017 and recommended
           Botox injections (see Tr. 26; see also Tr. 588-98),
           and Plaintiff indicated that Botox reduced the
           frequency and severity of her headaches and that
           “her headaches could be easily aborted with
           medication” (see Tr. 27; see also Tr. 547);

                                       11




   Case 1:19-cv-00698-WO-LPA Document 17 Filed 06/22/20 Page 11 of 27
     •    Plaintiff continued to report improvement in the
          frequency and severity of her headaches on Botox at
          follow-up neurologist appointments in January and
          April 2018 (see Tr. 28; see also Tr. 535-36, 542-
          43); and

     •    Plaintiff did not visit the emergency room to treat
          her migraine headaches because she remained able to
          control them adequately at home (see Tr. 23; see
          also Tr. 64).

     The ALJ also evaluated Plaintiff’s subjective complaints of

migraine headache symptoms, expressly discussing her testimony that

“she has 15 to 16 migraines per month, despite taking Neurontin as

a preventative medication and Botox injections, that help some”

(Tr. 22; see also Tr. 51), that “she gets nauseous and has to lie

down in a dark, quiet room” (Tr. 22; see also Tr. 51), and that

“since the Botox injections, she has 10 or 11 bad days, and the

migraines last two to three hours” (Tr. 22: see also Tr. 53).

However, the ALJ ultimately found that Plaintiff’s “statements

concerning the intensity, persistence and limiting effects of [her]

symptoms [we]re not entirely consistent with the medical evidence

and other evidence in the record” (Tr. 23), and supported that

finding with the following reasoned analysis:

     [Plaintiff] has had migraines and headaches . . . since
     the [motor vehicle] accident in 2013. She stated her
     headaches have remained the same since the accident;
     however, she did experience improvement with occipital
     nerve blocks and cervical trigger point injections for a
     time.    She also noted improvement with gabapentin.
     Furthermore, she was able to work for two years after her
     accident with the headaches. She is currently receiving
     benefit from Botox injections, with a reduction in the

                                      12




    Case 1:19-cv-00698-WO-LPA Document 17 Filed 06/22/20 Page 12 of 27
       number, length, and severity of headaches. She is able
       to perform a wide variety of activities. The [ALJ] finds
       that the combination of [Plaintiff]’s impairments limit
       her to a reduced range of medium work, with postural,
       environmental, and mental limitations, to include an
       allowance for time off task.

(Tr. 29 (emphasis added) (internal citations omitted).) Plaintiff,

however, challenges all three of the bases relied upon by the ALJ

to discount Plaintiff’s subjective symptom reporting.               (See Docket

Entry 12 at 6 (citing Tr. 29).)

       Plaintiff first takes issue         with the ALJ’s finding that

Plaintiff’s     headaches    improved     with   treatment.          (See   id.)

According to Plaintiff, although “Botox injections did help her

migraine     headaches    significantly[,]       .   .   .   she     was    still

experiencing four ‘bad headaches’ in a month’s time” and her

treatment “did not restore [her] ability to work.”             (Id. (quoting

Tr. 536).)     Plaintiff did not point to any record evidence beyond

her own “bad headaches” statement to support her contention and

thus makes the circular argument that the ALJ should not have

discounted her subjective reports of headache symptoms on the basis

of medical improvement, because the ALJ should have fully credited

her   post-Botox    subjective    headache   complaints.           (Id.)    That

argument provides no basis to fault the ALJ’s reliance on medical

improvement to discount Plaintiff’s subjective reports of headache

symptoms. See Squires v. Colvin, No. 1:16CV190, 2017 WL 354271, at

*5 (M.D.N.C. Jan. 24, 2017) (unpublished) (noting that an “ALJ


                                     13




      Case 1:19-cv-00698-WO-LPA Document 17 Filed 06/22/20 Page 13 of 27
labors under no obligation to accept [the p]laintiff’s subjective

complaints     ‘at   face       value’”     (quoting      Ramos–Rodriguez   v.

Commissioner of Soc. Sec., Civ. No. 11–1323, 2012 WL 2120027, at *3

(D.P.R. June 11, 2012) (unpublished))), recommendation adopted,

slip op. (M.D.N.C. Mar. 6, 2017) (Schroeder, J.).

     Next, Plaintiff argues that the “‘wide range of activities’”

performed by Plaintiff, as relied upon by the ALJ, “do[es] not

indicate that [Plaintiff] would be able to work.” (Docket Entry 12

at 6 (quoting Tr. 29).)          More specifically, Plaintiff maintains

that her church attendance, visits with her brother, and care of

tomato   plants   does    not    conflict    with   her   “also   experiencing

multiple days of debilitating headache pain a month,” noting that

“an individual does not have to be bedridden everyday in order to

receive disability benefits.” (Id. (citing Totten v. Califano, 624

F.2d 10, 11 (4th Cir. 1980)).)       Plaintiff’s argument fails, because

the ALJ relied on a much “wide[r] variety of activities” (Tr. 29)

than Plaintiff describes.          Indeed, the ALJ noted that Plaintiff

performed “a wide variety of activities requiring significant

cognitive functioning,” including “read[ing] murder mysteries and

devotionals,    do[ing]     word   searches,    play[ing]     computer   games,

go[ing] on Facebook, driv[ing], and do[ing] household chores and

yard work.”    (Tr. 28.)     The ability to engage in those activities

conflicts with Plaintiff’s descriptions of near daily debilitating

headaches lasting hours that require her to lie down in a dark,

                                      14




    Case 1:19-cv-00698-WO-LPA Document 17 Filed 06/22/20 Page 14 of 27
quiet room (see Tr. 51-53) and thus Plaintiff has not shown error

in the ALJ’s reliance upon them to discount her complaints of

headache symptoms.

       Plaintiff also contends that the ALJ should not have relied

upon Plaintiff’s ability to continue working after her 2013 motor

vehicle accident to discount her subjective headache symptoms,

because “her failed attempt to continue at her job” occurred during

“a period of improvement before [her] alleged onset date” and thus

“does    not     demonstrate   that    her       headaches   did   not   become

debilitating later as her condition worsened.” (Docket Entry 12 at

7.)     The record reflects that Plaintiff continued working until

about December 4, 2015 (see Tr. 48, 228), just over one month after

the onset date of disability (or just over two months after her

original alleged onset date of September 30, 2015 (see Tr. 186,

216)). Thus, the ALJ’s reliance on Plaintiff’s ability to continue

working for such a short period of time after the onset date does

not carry      much   probative    force    to   establish   the   severity   of

Plaintiff’s headaches during the relevant period in this case.

However, if such reliance constituted error by the ALJ, that error

remains harmless because, as discussed above, the ALJ relied on

other,    more    compelling      grounds    for    discounting    Plaintiff’s

subjective     reports    of   headache      symptoms.       See   Johnson    v.

Commissioner of Soc. Sec., 535 F. App’x 498, 507 (6th Cir. 2013)

(“[E]ven if an ALJ’s adverse credibility determination is based

                                       15




      Case 1:19-cv-00698-WO-LPA Document 17 Filed 06/22/20 Page 15 of 27
partially on invalid reasons, harmless error analysis applies to

the determination, and the ALJ’s decision will be upheld as long as

substantial evidence remains to support it.”); Propst v. Colvin,

No. 1:16CV82, 2016 WL 5107093, at *8 (M.D.N.C. Sept. 20, 2016)

(unpublished) (“Given that the ALJ relied on multiple permissible

factors    in   reaching      the   decision   to   discount   Plaintiff’s

[subjective complaints], any failure by the ALJ to expressly

discuss Plaintiff’s work history amounts to harmless error.”),

recommendation adopted, slip op. (M.D.N.C. Oct. 31, 2016) (Biggs,

J.); see also Fisher v. Bowen, 869 F.2d 1055, 1057 (7th Cir. 1989)

(observing that “[n]o principle of administrative law or common

sense requires [a court] to remand a case in quest of a perfect

opinion [by an ALJ] unless there is reason to believe that the

remand might lead to a different result”).

     Simply put, Plaintiff’s first assignment of error fails as a

matter of law.

  2. Conflicts Between State Agency Psychological Consultants’
                        Opinions and RFC

     Plaintiff next asserts that “[t]he ALJ failed to address the

material conflicts between the opinions of the [s]tate [a]gency

physicians and [the] RFC determination.”            (Docket Entry 12 at 8

(bold font and single-spacing omitted).)         In particular, Plaintiff

points out that the ALJ accorded “‘substantial weight’” to the

opinions   of   the   state    agency    psychological   consultants   (id.


                                        16




    Case 1:19-cv-00698-WO-LPA Document 17 Filed 06/22/20 Page 16 of 27
(quoting Tr. 30)), who each “found that while [Plaintiff] would not

be significantly limited in her ability to carry out very short and

simple instructions, she would be limited in her ability to carry

out detailed instructions” (id. at 8-9 (emphasis added) (citing 86,

102 (finding Plaintiff “[m]oderately limited” in that ability))).

Plaintiff emphasizes that all three jobs adopted by the ALJ at step

five of the SEP involve a Reasoning Development Level (“RDL”) of 2

(id. at    9   (citing   Tr.   32,    Dictionary     of   Occupational   Titles

(“DOT”), No. 920.587-018 (“Packager, Hand”), 1991 WL 687916 (G.P.O.

4th ed. rev. 1991), DOT, No. 922.687-058 (“Laborer, Stores”), 1991

WL 688132, and DOT, No. 369.687-018 (“Folder”), 1991 WL 673072)),

which requires the ability to “understand and carry out detailed

instructions”    (id.    (citing     DOT,   App’x    C    (“Components   of   the

Definition Trailer”), § III (“General Educational Development”),

1991 WL    688702)   (emphasis       added)).6      According   to   Plaintiff,

“[b]ecause the ALJ did not explain the inconsistency between his

agreement with the opinions of the [s]tate [a]gency psychological

consultants and his failure to place a limitation on [Plaintiff’s]

ability to receive detailed . . . instructions in the RFC, his

decision must be vacated as th[at] inconsistency is material[ - i]f

restricted to ‘short’ . . . instructions as the consultants found,


      6
        Plaintiff mis-cites the Laundry Folder job as DOT job number “237.367-
014” (Docket Entry 12 at 9), which actually corresponds to the “Call Out
Operator” job in the DOT, see DOT, No. 237.367-014 (“Call Out Operator”), 1991
WL 672186.

                                       17




    Case 1:19-cv-00698-WO-LPA Document 17 Filed 06/22/20 Page 17 of 27
[Plaintiff] would be unable to perform the [RDL 2] jobs cited by

the ALJ at [s]tep [f]ive.”      (Id. at 10 (emphasis added) (citing Tr.

32).)    Plaintiff’s contentions fall short.

       Plaintiff’s arguments gloss over the difference between having

some degree of limitation in her ability to perform a work-related

activity and having no useful ability to perform that activity.

Here, the state agency psychological consultants rated Plaintiff as

“[m]oderately limited” in her ability to understand, remember, and

carry out detailed instructions (Tr. 86, 102 (emphasis added)),

which means that her ability to handle detailed instructions “[wa]s

impaired,”    Program     Operations    Manual   System    (“POMS”),      §   DI

24510.063B.2 (bold font omitted), but not that she entirely lacked

that    capacity.    Ultimately,    and     consistently    with   the    POMS’

definition of “moderately limited,” the consultants did not include

a restriction to short instructions in Plaintiff’s mental RFC,

finding instead that she remained able to handle simple, routine,

repetitive tasks (“SRRTs”).        (See Tr. 83, 88, 98, 103.)            In the

ALJ’s decision, he likewise found that Plaintiff could perform

SRRTs (see Tr. 21-22) and thus no inconsistency exists between the

ALJ’s   assignment   of    “substantial     weight”   to   the   consultants’

opinions and the mental RFC. Furthermore, because the ALJ properly

harmonized his mental RFC with that of the consultants by omitting

a restriction to short instructions (see Tr. 21-22, 83, 88, 98,

102), Plaintiff has not shown that she remained “unable to perform

                                       18




    Case 1:19-cv-00698-WO-LPA Document 17 Filed 06/22/20 Page 18 of 27
the [RDL 2] jobs cited by the ALJ at [s]tep [f]ive” (Docket Entry

12 at 10).    See Lawrence v. Saul, 941 F.3d 140, 143 (4th Cir. 2019)

(finding no inconsistency existed between the plaintiff’s mental

RFC limiting him to SRRTs and “[RDL] 2’s notions of ‘detailed but

uninvolved . . . instructions and tasks,’” (quoting DOT, App’x C,

1991 WL 688702)); see also Thomas v. Berryhill, 916 F.3d 307, 314

(4th   Cir.   2019)    (deeming   apparent   conflict   to   exist   between

restriction to short, simple instructions and RDL 2’s required

ability to handle detailed but uninvolved instructions).

       In sum, Plaintiff’s second issue on review fails to warrant

reversal or remand.

                      3. NCRS Disability Determination

       In Plaintiff’s     third and final assignment of error, she

asserts that “[t]he ALJ failed to adequately evaluate the long-term

disability decision of the [NCRS].”          (See Docket Entry 12 at 11

(bold font and single-spacing omitted).) In that regard, Plaintiff

highlights that she “was preliminarily approved for long-term

disability benefits on March 2, 2016” (id. (citing Tr. 217)) and,

“on January 17, 2017, she was finally approved for long-term

disability benefits with an effective date of February 2, 2017”

(id. (citing Tr. 219)).        Plaintiff faults the ALJ for “say[ing]

nothing more about the [NCRS disability] decision other than it was

considered and that disability is an issue[] reserved to the

Commissioner.” (Id. (citing Tr. 30).) Plaintiff contends that the

                                     19




    Case 1:19-cv-00698-WO-LPA Document 17 Filed 06/22/20 Page 19 of 27
ALJ’s evaluation of the NCRS decision violated Fourth Circuit

precedent and necessitates remand.               (See id. at 11-13 (citing

DeLoatche v. Heckler, 715 F.2d 148, 150 (4th Cir. 1983), Gordon v.

Schweiker, 725 F.2d 231, 236 (4th Cir. 1984), Bird v. Commissioner,

699 F.3d 337, 343 (4th Cir. 2012), and Woods v. Berryhill, 888 F.3d

686, 692-93 (4th Cir. 2018)).)               Plaintiff’s arguments do not

establish an entitlement to relief.

     As    a   threshold    matter,    Plaintiff    has   not    shown   why   the

relevant holdings in Bird and Woods should apply to the facts of

this case.      In Bird, the Fourth Circuit addressed for the first

time the “weight that the SSA must afford to a VA disability

rating.”       Bird, 699 F.3d at 343 (emphasis added).                The court

emphasized the similarities between the evaluation of disability by

the VA and by the SSA:

     [B]oth the VA and Social Security programs serve the same
     governmental purpose of providing benefits to persons
     unable to work because of a serious disability. “Both
     programs evaluate a claimant’s ability to perform full-
     time work in the national economy on a sustained and
     continuing basis; both focus on analyzing a claimant’s
     functional limitations; and both require claimants to
     present extensive medical documentation in support of
     their claims.”

Id. (quoting McCartey v. Massanari, 298 F.3d 1072, 1076 (9th Cir.

2002)) (emphasis added) (internal citation omitted).

     After      reviewing     the     “varying     degrees      of   evidentiary

significance” other circuits afford VA disability ratings, the

Fourth Circuit held as follows:

                                        20




    Case 1:19-cv-00698-WO-LPA Document 17 Filed 06/22/20 Page 20 of 27
     The VA rating decision reached in [the plaintiff’s] case
     resulted from an evaluation of the same condition and the
     same underlying evidence that was relevant to the
     decision facing the SSA.      Like the VA, the SSA was
     required to undertake a comprehensive evaluation of [the
     plaintiff’s] medical condition. Because the purpose and
     evaluation methodology of both programs are closely
     related, a disability rating by one of the two agencies
     is highly relevant to the disability determination of the
     other agency. Thus, we hold that, in making a disability
     determination, the SSA must give substantial weight to a
     VA disability rating. However, because the SSA employs
     its own standards for evaluating a claimant’s alleged
     disability, and because the effective date of coverage
     for a claimant’s disability under the two programs likely
     will vary, an ALJ may give less weight to a VA disability
     rating when the record before the ALJ clearly
     demonstrates that such a deviation is appropriate.

Bird, 699 F.3d at 343 (emphasis added).

     The Fourth Circuit thereafter extended the relevant holding in

Bird to a case involving a North Carolina Department of Health and

Human Services (“NCDHHS”) disability determination, again taking

care to emphasize the similarities between disability analysis by

the SSA and by the NCDHHS:

     We see no reason why th[e] logic [in Bird] does not also
     apply to NCDHHS disability decisions. [Bird, 699 F.3d at
     343.]    Both NCDHHS and Social Security disability
     insurance benefits “serve the same governmental purpose
     of providing benefits to persons unable to work because
     of a serious disability.”    Id. (describing purpose of
     Social Security disability insurance benefits); see
     NCDHHS, Aged, Blind, and Disabled Medicaid Manual § 200
     (2008) (defining “Medicaid” as “A program to assist
     eligible . . . disabled [individuals] . . . with the cost
     of medical care”). Moreover, NCDHHS defines “Medicaid to
     the Disabled” as a “program of medical assistance for
     individuals under age 65 who meet Social Security’s
     definition of disability.”    Id. (emphasis added); see
     also id. § 2525. As a result, a “person who receives
     Social Security based on disability meets the disability

                                   21




    Case 1:19-cv-00698-WO-LPA Document 17 Filed 06/22/20 Page 21 of 27
     requirement for Medicaid,” although he or she must still
     “apply for Medicaid and must meet all other eligibility
     requirements.”   Id. § 2525.    “Because the purpose and
     evaluation methodology of both programs are closely
     related, . . . in making a disability determination, the
     SSA must give substantial weight to” an NCDHHS disability
     decision. Bird, 699 F.3d at 343.

Woods v. Berryhill, 888 F.3d 686, 692 (4th Cir. 2018) (underscoring

emphasis added).      The Fourth Circuit also clarified “what an ALJ

must do” to clearly demonstrate the appropriateness of a deviation

from Bird’s substantial weight standard:

     We now conclude, consistent with our sister circuits,
     that in order to demonstrate that it is “appropriate” to
     accord less than “substantial weight” to an NCDHHS
     disability decision, an ALJ must give “persuasive,
     specific, valid reasons for doing so that are supported
     by the record.”

Woods, 888 F.3d at 692 (quoting McCartey, 298 F.3d at 1076)

(emphasis added).

     In contrast to the VA decision and NCDHHS decision considered

in Bird and Woods, respectively, the NCRS disability decision

relied on by Plaintiff consists merely of letters dated March 2,

2016, and January 17, 2017, advising Plaintiff of her approval for

“preliminary” (i.e., “for the remainder of the short-term period”)

and full long-term disability benefits, as well as the terms and

conditions of those benefits.         (Tr. 217, 219.)     Those letters do

not identify the conditions the NCRS found disabling, describe the

standards    used    to   determine    disability,     list    the   evidence

considered   in     making   the   decisions,   or   provide   any   analysis


                                      22




    Case 1:19-cv-00698-WO-LPA Document 17 Filed 06/22/20 Page 22 of 27
supporting the decisions.         (Id.)     Under such circumstances, the

Court    cannot   determine      whether    “the     purpose      and    evaluation

methodology” of the NCRS and the SSA are sufficiently “closely

related” to warrant the “substantial weight” standard of Bird and

Woods.    Bird, 699 F.3d at 343; Woods, 888 F.3d at 692.

     In the absence of controlling authority extending Bird and

Woods to this context, 20 C.F.R. § 404.1504 and Social Security

Ruling 06–03p, Titles II and XVI: Considering Opinions and Other

Evidence from Sources Who Are Not “Acceptable Medical Sources” in

Disability Claims; Considering Decisions on Disability by Other

Governmental and Nongovernmental Agencies, 2006 WL 2329939, at *6-7

(Aug. 9, 2006) (“SSR 06–03p”) provide the applicable standards for

an ALJ analyzing a governmental disability decision.                        Section

404.1504 states that “[a] decision by any . . . governmental agency

about whether [a claimant is] disabled or blind is based on its

rules and is not [the SSA’s] decision about whether [a claimant is]

disabled or blind,” that the SSA “must make a disability or

blindness determination based on social security law,” and that “a

determination made by another agency that [a claimant is] disabled

or blind is not binding on [the SSA].”             20 C.F.R. § 404.1504.         SSR

06-03p provides that “evidence of a disability decision by another

governmental      .   .   .   agency   cannot      be   ignored    and    must   be

considered,” and that “the [ALJ] should explain the consideration



                                       23




    Case 1:19-cv-00698-WO-LPA Document 17 Filed 06/22/20 Page 23 of 27
given to these decisions in the notice of decision.”                  SSR 06-03p,

2006 WL 2329939, at *6-7 (emphasis added).7

      In evaluating the NCRS disability decision, the ALJ stated as

follows:

      The [ALJ] considered [Plaintiff’s] receipt of short-term
      and long-term disability.       However, the ultimate
      determination of disability is reserved to the []
      Commissioner. Evidence regarding [Plaintiff’s] receipt
      of short-term and long-term disability has been
      considered where included in the evidence of record.

(Tr. 30 (emphasis added).)             That analysis shows that the ALJ

considered    the    NCRS   disability       decisions     but,    ordinarily      and

standing    alone,    would   not     sufficiently      reflect     that    the    ALJ

explained the consideration he gave to those decisions.                      In the

context of an disability decision by another agency which contains

underlying     analysis,      allowing       the   ALJ’s     statement      that     a

“determination of disability is reserved to the [] Commissioner” to

satisfy SSR 06-03p’s explanation requirement would render that

requirement     superfluous,     as    that    ground      would    apply   to     all



      7
        For claims filed on or after March 27, 2017, the SSA has rescinded SSR
06–03p and amended 20 C.F.R. § 404.1504. See 82 Fed. Reg. 5844 (Jan. 18, 2017);
82 Fed. Reg. 15263-01 (Mar. 27, 2017). The new regulation states that the SSA
“will not provide any analysis in [its] determination or decision about a
decision made by any other governmental agency or a nongovernmental entity about
whether you are disabled, blind, employable, or entitled to any benefits,” 20
C.F.R. § 404.1504. In rescinding SSR 06–03p, the SSA noted that, for claims
filed on or after March 27, 2017, ALJs “will not provide any articulation about
their consideration of decisions from other governmental agencies and
nongovernmental entities because this evidence is inherently neither valuable nor
persuasive.” 82 Fed. Reg. 15263-01. Because Plaintiff filed her claim for DIB
in 2015 (see Tr. 186-87), this Recommendation will apply SSR 06-03p and the prior
version of Section 404.1504 to Plaintiff’s contentions in her third assignment
of error.

                                        24




    Case 1:19-cv-00698-WO-LPA Document 17 Filed 06/22/20 Page 24 of 27
disability decisions by other agencies.                 However, as discussed

above, the NCRS disability decisions here do not identify the

conditions the NCRS found disabling, describe the standards used to

determine disability, list the evidence considered in making the

decisions, or provide any analysis supporting the decisions.                    (See

Tr. 217, 219.)      Thus, the ALJ could not have provided any further

explanation of the consideration he gave to the NCRS disability

decisions.

       Moreover, the first two pages of the exhibit containing the

NCRS   disability    decisions   consist       of     an   NCRS    form   entitled

“Reporting Earnings for Short-Term Disability Benefits and Medical

Report for Eligibility Review” (Tr. 215-16) on which Plaintiff’s

treating neuropsychologist, Dr. Kristine M. Herfkens, provided a

disability opinion dated December 1, 2015 (see Tr. 216).                         Dr.

Herfkens   indicated    that   “[c]ognitive          impairment    due    to   brain

injury”    caused    Plaintiff    to        suffer     “[p]oor     memory      [and]

concentration, difficulty multitasking, [and] slow thinking speed,”

that disabled her as of September 30, 2015.                (Id.)   The fact that

the NCRS issued its approval of preliminary long-term disability

benefits just three months after Dr. Herfkens’s opinion, as well as

the absence of any other medical evidence in the NCRS exhibit (see

Tr. 215-23), strongly support the inference that Dr. Herfkens’s

opinion formed a substantial part of the rationale for the NCRS

disability decisions. The ALJ assigned “substantial weight” to Dr.

                                       25




    Case 1:19-cv-00698-WO-LPA Document 17 Filed 06/22/20 Page 25 of 27
Herfkens’s opinions that Plaintiff “had a cognitive impairment due

to   brain    injury,”     and   that        “[s]he    had   poor   memory   and

concentration, difficulty multitasking, and slow thinking speed,”

but discounted Dr. Herfkens’s opinion that Plaintiff’s cognitive

disorder disabled her as of September 30, 2015, because “whether a

claimant is disabled is an issue reserved to the Commissioner of

Social Security.”      (Tr. 29.)    Plaintiff ascribes no error to that

evaluation.      (See Docket Entry 12.)8              The ALJ’s analysis thus

indicates that he 1) “considered” the NCRS disability decisions;

and 2) to the extent he could, “explained the consideration given

to th[o]se decisions in the notice of decision,” SSR 06-03p, 2006

WL 2329939, at *6-7.      (See Tr. 30.)        The applicable regulation and

SSR 06-03p require nothing more.

      In short, as Plaintiff has not shown reversible error in the

ALJ’s consideration of the NCRS disability decision, Plaintiff’s

third assignment of error thus misses the mark.




      8
        The ALJ also evaluated and weighed a later opinion from Dr. Herfkens
dated February 26, 2016, in which Dr. Herfkens indicated that Plaintiff “had to
reduce her work responsibilities and workload to continue working,” “continued
to struggle with severe headaches and fatigue,” and “could not adequately manage
her job,” and that Dr. Herfkens “encouraged [Plaintiff] to leave work, because
[Dr. Herfkens] believed [Plaintiff] was unable to do her job, and [Dr. Herfkens]
considered [Plaintiff] disabled.” (Tr. 29.) The ALJ accorded “limited weight
to Dr. Herfkens’[s] opinion[] as . . . not consistent with the overall record.”
(Id.) In that regard, the ALJ noted that Plaintiff’s “headaches ha[d] improved
with treatment,” that Plaintiff “testified she [wa]s able to do a wide variety
of activities,” and that “whether a claimant can perform a particular job or is
disabled is an issue reserved to the Commissioner.” (Id.) Plaintiff did not
assign error to that analysis either. (See Docket Entry 12.)

                                        26




     Case 1:19-cv-00698-WO-LPA Document 17 Filed 06/22/20 Page 26 of 27
                             III. CONCLUSION

     Plaintiff has not established grounds for relief.

     IT IS THEREFORE RECOMMENDED that the Commissioner’s decision

finding no disability be affirmed, that Plaintiff’s Motion for

Judgment on     the   Pleadings   (Docket   Entry   11)   be   denied,   that

Defendant’s Motion for Judgment on the Pleadings (Docket Entry 15)

be granted, and that judgment be entered dismissing this action.



                                         /s/ L. Patrick Auld
                                           L. Patrick Auld
                                    United States Magistrate Judge


June 22, 2020




                                    27




    Case 1:19-cv-00698-WO-LPA Document 17 Filed 06/22/20 Page 27 of 27
